Title: To John Adams from United States House of Representatives, 1 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					June 1, 1790
				
				The President of the United States did, on the 31st of May, approve of, and affix his signature to, “An act for the encouragement of learning, by securing the copies of maps, charts, and books, to the authors and proprietors of such copies, during the times therein mentioned;”

They have agreed to the conference proposed by the Senate, on the bill, entitled “An act providing the means of intercourse between the United States and foreign nations,” and have appointed Messrs. Gerry, White, and Williamson, managers thereof on their part.
He also communicated the following resolve of the House of Representatives. 
				 
					
				
				
			